Citation Nr: 0213829	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  01-05 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for blood in the 
urine.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for pyorrhea.  

(The issue of entitlement to an increased evaluation for 
hemorrhoids, currently evaluated as 10 percent disabling, 
will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to August 
1979.

By a September 1980 rating action, the RO, in pertinent part, 
granted service connection and assigned a noncompensable 
rating for hemorrhoids and denied service connection for a 
blood in the urine, acute low back syndrome, hypertension and 
pyorrhea.  The veteran was notified of that decision in 
October 1980, but did not appeal.  

This matter is presently before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 decision of 
the RO that determined that the veteran had not presented 
sufficient evidence to reopen the previously denied claims.  
By that same decision, the RO increased the rating for the 
service-connected hemorrhoids to 10 percent, effective from 
July 2, 1991, and denied the veteran's initial claim of 
service connection for glaucoma.

The veteran was sent notice of this decision in February 2001 
and submitted a notice of disagreement in March 2001.  A 
statement of the case was issued in April 2001 and the 
veteran's substantive appeal was received later that same 
month.  

Although the veteran had requested, and been scheduled for, a 
personal hearing at the RO, he accepted a Decision Review 
Officer Conference in lieu of the hearing.  

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for hemorrhoids 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing that issues.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.  

2.  Glaucoma was not present in service or until many years 
thereafter, and is not shown to be related to service. 

3.  In a September 1980 decision, the RO denied claims of 
service connection for blood in the urine, acute low back 
syndrome, hypertension and pyorrhea.  The veteran was 
notified of that decision, but did not appeal.

4.  The evidence associated with the claims file since the 
September 1980 denial is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claims 
of service connection for blood in the urine, hypertension 
and pyorrhea.  

5.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of evidence previously of 
record and is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The September 1980 rating decision which denied the 
veteran's claims for service connection for blood in the 
urine, acute low back syndrome, hypertension and pyorrhea is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2001).  

3.  Since September 1980, no new and material evidence has 
been received to warrant reopening the veteran's claims of 
entitlement to service connection for blood in the urine, 
hypertension and pyorrhea.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).

4.  Since September 1980, new and material evidence has been 
submitted, and the requirements to reopen the claim for 
service connection for a low back disorder have been met.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on either the initial claim of service connection 
for glaucoma or the petitions to reopen the previously denied 
claims for service connection, as all notification and 
development action needed to render a fair decision on each 
claim has been accomplished.  The Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claims at this juncture, without first remanding to the RO 
for explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Service Connection

The veteran contends that he is suffering glaucoma, which was 
incurred in service.  In general, service connection may be 
established for a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Notwithstanding the lack of evidence of a disorder during 
service, service connection may be granted for a disability 
diagnosed after discharge, if all the evidence, including 
that pertinent to service, establishes that the currently 
claimed disability is due to disease or injury which was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d) 
(2001).

The service medical records from the veteran's lengthy period 
of service are silent for any findings or complaints 
pertaining to glaucoma.  A September 1975 chart entry noted 
that the veteran had refractive error of the eye.  In October 
1974, he was treated for conjunctivitis.  The report of a 
June 1979 separation examination noted that the veteran's 
distant vision was corrected to 20/10 in both eyes.  That 
examination was negative for any other findings related to 
the eyes. 

Post-service medical records include a normal eye examination 
in November 1985.  A March 1991 chart entry noted "glaucoma 
suspect."  In July 1992, the veteran was noted to have a 
history of glaucoma.  A May 1997 chart entry noted glaucoma 
secondary to ocular hypertension.    

There is no evidence of glaucoma in service.  In fact, the 
earliest reference to that condition is in March 1991, many 
years following separation from service.  The competent 
medical evidence fails to show that the veteran's glaucoma, 
manifested many years after service, is in any way related to 
service.  Although the veteran believes that there is a 
nexus, as a layman, he does not have the medical expertise to 
give a competent opinion on the question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As the currently demonstrated glaucoma was noted many years 
after service and there is no competent medical evidence or 
opinion relating that condition to service, the claim of 
service connection for glaucoma must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  

In deciding this claim, the Board has considered the 
applicability of the VCAA.  Through the February 2001 rating 
decision, April 2001 statement of the case, April 2002 
supplemental statement of the case, and various 
correspondence from the RO (the December 2001 letter in 
particular), the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
his claim, and the evidence which has been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and provided ample 
opportunity to submit information and evidence.  Moreover, as 
there is no indication that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here at 
issue.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO obtained VA 
outpatient treatment records from the VA medical facility 
identified by the veteran.  The Board notes that neither the 
veteran nor his representative has identified any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Finally, the Board notes that the enhanced duty to assist 
under the implementing regulations includes a provision 
regarding obtaining medical examinations or opinions, but 
finds that an examination is not necessary in this case.  
Under 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary in a claim for disability 
compensation if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but does contain competent evidence of a currently 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service or has a disease or 
symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 
3.316 or 3.317, and indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease.  In the present case, there is evidence that the 
veteran currently suffers a disability (glaucoma), but the 
service medical records are silent for any findings or 
complaints pertaining to glaucoma.  There is no indication 
that the veteran suffered an event or disease in service to 
which the currently claimed disability could be related nor 
is glaucoma a disease or symptom of a disease listed in 
38 C.F.R. §§ 3.309, 3.313, 3.316 or 3.317.  

II. New and Material Evidence

In a September 1980 decision, the RO denied service 
connection for blood in the urine, acute low back syndrome, 
hypertension and pyorrhea.  Evidence considered at that time 
included the veteran's service medical records and the report 
of an August 1980 VA examination.  Based upon a review of the 
evidence, the RO determined that blood in the urine was a 
laboratory finding and not a disability under the law and 
that a low back disorder, hypertension and pyorrhea were not 
shown on examination.  The veteran was notified of that 
determination in October 1980, but did not initiate an 
appeal.  As such, the decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§  20.302, 20.1103 (2001).

The veteran initiated the present claim in May 2000.  Under 
pertinent law and VA regulations, VA may reopen and review a 
claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).  Given the date 
of claim culminating in the instant appeal, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to these claims was the September 
1980 denial of service connection.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In the present case, evidence added to the record includes 
post-service medical records and the veteran's statements.  
The medical records do not include any findings or complaints 
pertaining to blood in the urine or hypertension.  The 
veteran claims that he is suffering a disability manifested 
by blood in the urine and hypertension which are related to 
service but he has not submitted any additional medical or 
other documentary evidence in support of those claims.  

The veteran's contentions were considered at the time of the 
September 1980 decision and are not new, as defined by 
38 C.F.R. § 3.156(a).  The Board also notes that, as a 
layperson, the veteran is not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of a disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu, 2 Vet. App. at 492.  Thus, where, as 
here, resolution of the issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  As the evidence submitted is not 
new and material, the claims for service connection for blood 
in the urine and hypertension are not reopened.  

With regard to the low back disorder, the recently submitted 
records include an October 1987 VA treatment report detailing 
the veteran's complaints of back pain and a reported history 
of degenerative disc disease.  X-ray studies conducted at 
that time revealed mild degenerative disc disease, L4-L5, L5-
S1, and straightening compatible with muscle spasm.  

The Board finds that this evidence is "new" in the sense 
that it was not previously before agency decisionmakers.  The 
Board also finds that this evidence is "material" for 
purposes of reopening.  Although the new evidence is dated 
several years ago, it does include a diagnosis of a back 
disorder-the lack of which was the basis of the initial 
denial of the claim.  The September 1980 rating decision also 
included the RO's observation that the veteran had been 
treated for back complaints during service, but there were no 
clinical findings upon VA examination.  The evidence to 
reopen must, at a minimum, "contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability", even where it will not 
eventually convince VA to alter its decision.  See Hodge, 155 
F.3d at 1363; 38 C.F.R. § 3.156.  The Board finds that that 
the new evidence of a post-service diagnosis of a low back 
disorder is so significant that it must be considered to 
fairly decide the merits of the claim.  Accordingly, as new 
and material evidence has been submitted, the criteria for 
reopening the claim for service connection for a low back 
disorder are met.  

With regard to the veteran's attempt to reopen the claim of 
service connection for pyorrhea, recently submitted medical 
records include June 1980 VA treatment records detailing 
treatment for that condition.  While those records are 
"new" in that they were not of record at the time of the 
September 1980 adjudication, the records are not 
"material."  The basis of the initial denial was that 
although the veteran had reported a history of treatment for 
pyorrhea, there was no evidence of that condition on the 
August 1980 VA examination.  The recently submitted records 
detail treatment that pre-dated the VA examination and thus 
cannot serve to show that the veteran had pyorrhea at the 
time of the later examination.  The new records do not 
include any evidence that the veteran had pyorrhea at any 
time after the August 1980 VA examination or September 1980 
rating decision.  As such, those records are not so 
significant that they must be considered in order the fairly 
decide the merits of the claim.  Accordingly, as new and 
material evidence has not been submitted, the criteria for 
reopening the claim for service connection for pyorrhea are 
not met.  

In deciding the claims to reopen, the Board has considered 
the applicability of the VCAA, but points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001)).  Because the veteran 
has not presented new and material evidence to reopen his 
claims of service connection for blood in the urine, 
hypertension or pyorrhea, it does not appear that the duty to 
assist provisions of the Act are applicable in connection 
with those claims.  Moreover, as indicated above, because the 
petition to reopen was filed prior to August 29, 2001, any 
duties set forth in the revised version of 38 C.F.R. 
§ 3.156(a), promulgated pursuant to the Act, also are not 
applicable in this appeal.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on each of the issues on appeal has been 
accomplished.  In this regard, the Board notes that the 
veteran and his representative have been put on notice as to 
the basis for the denial of the claim, and, hence, what is 
needed to support each application to reopen.  They also have 
been afforded various opportunities to present evidence and 
argument in support of the petition to reopen.  The Board is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim on appeal.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  


ORDER

Service connection for glaucoma is denied. 

In the absence of new and material evidence, the application 
to reopen the claim for service connection for blood in the 
urine is denied.  

To the limited extent that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for a low back disorder, the appeal is granted.

In the absence of new and material evidence, the application 
to reopen the claim for service connection for hypertension 
is denied.  

In the absence of new and material evidence, the application 
to reopen the claim for service connection for pyorrhea is 
denied.  


		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

